DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claim 21 is acknowledged. 
Regarding the rejection of Claim 21 over Holl, the applicant had argued that the cited teachings of Holl do not appear to disclose or lead to location-based limits according to the current application. The applicant further argues that Holl only describes a determination of threshold values from reference regions of an individual bank note, rather than a determination of location-based limits from a location-based distribution of the classified feature intensities, from including further measurement values, or from any other property of the bank note. The applicant further cites para. [0014] of the current disclosure: “[L]ocation-based limits of a location distribution to be expected of the machine-readable feature substance are determined. These limits preferably represent the longitudinal extension and/or width extension, particularly preferably the areal extent, of the value document. Furthermore, errors in the structure can be established with the help of the limits, for example forgeries in some regions of a value document, in particular upon undershooting a minimum length.”
It is noted that this specific detailed interpretation is not present in the current claims. Although the claims are interpreted in light of the specification, the claims must be given their broadest reasonable interpretation “without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003. 
Holl discloses that “substantially interrelated partial check regions 51b, which have been previously assigned to suspicion classes indicating a forgery, are aggregated to an interrelation region” ([0062]), “preliminary checks, by e.g. an intensity maximum of all pixels of each column or line of the dark field characteristic C being determined and then only the pixels of those columns or lines being individually assigned to a suspicion class, whose intensity maximum exceeds a preset threshold value, because only there indications of a forgery are to be expected” ([0061]), and “whether a characteristic intensity value of the respective partial check region 51a, 51b lies within a range that indicates the authenticity of the bank note BN” ([0060]) and in view of “the threshold values are specified individually for each bank note BN to be checked, with the aid of suitable partial reference regions of the relevant bank note BN” ([0053]), “[t]he characteristic intensity value of a local dark field characteristic C can be e.g. the intensity value of the corresponding individual pixel or also an average value, median, or the like, of several pixels of the relevant partial reference region ([0054]), “[a]n intensity value of a partial check region in a bright-print region of the bank note BN, which deviates from this characteristic intensity value substantially upward or downward (i.e. lies below a lower threshold or above an upper threshold), can be interpreted as a forgery indication, which is why the relevant partial check region (or the pixel) is to be assigned to a corresponding suspicion class ([0059]), and “pixels can be assigned to a suspicion class, in order to subsequently form from these partial check regions the interrelation region for the form- or location-based evaluation, ([0061]). Therefore, the amended limitation “said location-based limits being established from a location-based distribution of the classified feature intensities or from including further measurement values” are present.

Applicant’s arguments regarding the dependent Claims is only based on the patentability of Claim 21.
The rejection stands.

Finally, it is noted that should Claim 21 become allowable, Claim 38 would not necessarily be allowed as it only positively recites a feature sensor configured to capture a feature intensity and/or a feature value; and a control and evaluation device configured to control an excitation energy provided in the system and the feature sensor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23-25, 27, 30, and 37-38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holl (US 2013/0088712 A1).
Regarding Independent Claim 21, Holl discloses a method for checking the completeness and/or authenticity of value documents, wherein at least one value document comprises at least one machine-readable feature substance at least two locations of the value document (Figs 1, 2, 4-7, abstract, [0040], [0052]-[0056], [0060]-[0062], [0066]), the method comprising:
applying an excitation energy (2) to at least a local portion of the at least one value document (electromagnetic radiation 2 collimated in parallel by diaphragms 3 impinges on the bank note BN, [0040]);
capturing a location-resolved feature intensity with respect to the at least one machine-readable feature substance at several different locations of the at least one value document ([0052], [0060]);
performing location-based classification of the captured location resolved feature intensities for each of the several different locations of the at least one value document using a threshold value (S4, [0060]-[0061], [0064]);
determining location-based limits of a location distribution to be expected of the at least one machine-readable feature substance relative to the at least one value document (S5, [0062], [0064]), said location-based limits being established from a location-based distribution of the classified feature intensities or from including further measurement values (“substantially interrelated partial check regions 51b, which have been previously assigned to suspicion classes indicating a forgery, are aggregated to an interrelation region,” [0062], “preliminary checks, by e.g. an intensity maximum of all pixels of each column or line of the dark field characteristic C being determined and then only the pixels of those columns or lines being individually assigned to a suspicion class, whose intensity maximum exceeds a preset threshold value, because only there indications of a forgery are to be expected,” [0061], and “whether a characteristic intensity value of the respective partial check region 51a, 51b lies within a range that indicates the authenticity of the bank note BN,” [0060]); and
assessing a location-based distribution of the classified feature intensities (S6, [0062], [0065]) with respect to a relative position of pixels classified as below-threshold relative to the location-based limits of the location distribution to be expected of the machine-readable feature substance ([0062], it is then decided, with the aid of the form and/or location of such interrelation regions, to which authenticity category the bank note BN is to be assigned; in view of [0053], the threshold values are specified individually for each bank note BN to be checked, with the aid of suitable partial reference regions of the relevant bank note BN; [0054], [t]he characteristic intensity value of a local dark field characteristic C can be e.g. the intensity value of the corresponding individual pixel or also an average value, median, or the like, of several pixels of the relevant partial reference region; [0059], [a]n intensity value of a partial check region in a bright-print region of the bank note BN, which deviates from this characteristic intensity value substantially upward or downward (i.e. lies below a lower threshold or above an upper threshold), can be interpreted as a forgery indication, which is why the relevant partial check region (or the pixel) is to be assigned to a corresponding suspicion class; [0061], pixels can be assigned to a suspicion class, in order to subsequently form from these partial check regions the interrelation region for the form- or location-based evaluation).
Regarding Claim 23, Holl discloses the method according to claim 21, further comprising capturing location-resolved remission values at several different locations of the at least one value document ([0015], [0044], [0053]).
Regarding Claim 24, Holl discloses the method according to claim 23, wherein the threshold value is configured as a location-dependent threshold value which is determined from a characteristic curve dependent on the remission value determined at the respective location (pixels are location resolved on the camera with respect to the whole document [0052]-[0053], [0060]-[0062]).
Regarding Claim 25, Holl discloses the method according to claim 23, wherein the measuring locations of the remission values overlap with the measuring locations of the feature intensities (pixels correspond to feature intensities, [0052]-[0053], [0060]-[0062]).

Regarding Claim 27, Holl discloses the Afzal discloses the method according to claim 23, the method further comprising checking a two-dimensional distribution of the classified feature intensities relative to a convex envelope of measuring locations with above-threshold feature intensity or, provided that remission values were captured, relative to a two-dimensional distribution of the measurement values of the remission measurement ([0060]-[0062]).
Regarding Claim 30, Holl discloses the method according to claim 21, wherein a local authenticity of the at least one value document is checked using at least one feature value ([0060]-[0062]).
Regarding Claim 37, Holl discloses the method according to claim 21, wherein at several measuring locations respectively a combined classification is performed with consideration of data tuple associated with the measuring locations (51a and 51b, [0060]-[0062]),
wherein the data tuple comprise at least one feature intensity as well as at the least one of the following components: a further feature intensity, a remission value, and/or a transmission value ([0060]-[0062]).

Regarding Independent Claim 38, Hall discloses a system configured for carrying out a method according to claim 21 (Figs 1, 2, and as applied to Claim 21), the system comprising:
a feature sensor configured to capture a feature intensity and/or a feature value (dark field transmission measuring device 6, [0040]); and
a control and evaluation device configured to control an excitation energy provided in the system and the feature sensor (evaluation device 11, e.g. with a personal computer having a suitable evaluation software, [0044], and as applied to Claim 21). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holl (US 2013/0088712 A1).
Regarding Claim 26, Holl discloses the method according to claim 21, the method further comprising computing a track completeness (Fig. 7, [0060]-[0062]) by a comparison of a number of measuring locations having above-threshold feature intensity with a number of captured measuring locations within an envelope of the measuring locations having above-threshold feature intensity or, where applicable, within an envelope of the measuring locations having above-threshold remission value (counting pixels along a perimeter of the at least one region [0060]-[0062]); however, it is silent regarding the envelope being convex.
Holl specifies a line shaped course and closed line-shaped courses of interrelation regions within the bank note BN can be interpreted as separating lines 23 of a forgery ([0064], [0066])
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use a convex envelope of the measuring locations having above-threshold feature intensity and comparing of a number of measuring locations having above-threshold feature intensity with a number of captured measuring locations within a convex envelope of the measuring locations having above-threshold feature intensity or, where applicable, within a convex envelope of the measuring locations having above-threshold remission value as it would have been obvious to tray more complex shapes and because using a convex envelope or hull is within the ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2005/0100204 A1 discloses a method (see Fig. 13, by means of the device of Figs 1, 2) for checking the completeness and/or authenticity of value documents (Figs. 10, 10A, abstract, [0001], throughout the text) wherein at the least one value document comprises at least one machine-readable feature substance (security particles, specifics, particulars described in [0063] and [0065]-[0072]) at at least two locations of the value document (Fig. 10A, 1150, [0103], [0120]), the method comprising: applying an excitation energy to at least a local portion of the at least one value document (for example fluoresce under infrared (IR), visible (VIS), or ultraviolet (UV) radiation, [0002]; [0071]; by means of illumination system 30 includes a replaceable high power xenon flash lamp, [0082], Figs. 1, 2); capturing a location-resolved feature intensity with respect to the at least one machine-readable feature substance at several different locations of the at least one value document (an image is recorded by means of CCD/lens system 20, [0077], [0078], [0080], [0082]; figure 13, 1262, an image 404 of the substrate 200 is produced [0137], position of the particle within the image 404 is recorded, [0125]; counting pixels 1110… require knowledge of the dimension of the substrate 200 in  order to  ascertain the dimension of the security features, [0126]); performing location-based classification of the captured location resolved feature intensities for each of the several different locations of the at least one value document using a threshold value ([0121]; figure 13, 1264 and 1265, [0137]); determining location-based limits of a location distribution to be expected of the at least one machine-readable feature substance relative to the at least one value document ([0126]; figure 13, 1267 and 1268, [0137]); and assessing a location-based distribution of the classified feature intensities (figure 13, 1270, [0137], position of the particle within the image 404 is recorded, [0125]). 
US 2010/0157377 A1 discloses the use of a convex hull or set of "UV-active" colors to authenticate a document.
US 2020/0110932 A1 discloses detecting zones sensitive to document frauds in first and registered second images in regions of the first image and of the registered second image comprising points of interest. Determining in the first image (and respectively in the registered second image) a convex envelope encompassing all points of interest detected in this image. The sensitive zones are then sought in each convex envelope determined.
US 2019/0384955 A1 discloses determining the shape and position of an object, preferably enveloping bodies, in particular envelope curves by means of a convex envelope or an enveloping polygon

Applicant provided US 2009/0078886 A1 discloses excitation of a document of value and locally-resolved detection and would also disclose the current claims in combination or alone.
US 2017/0270508 A1 and US 9,672,510 B2 disclose systems and methods for automatic image capture and processing of documents on a mobile device.
US 2021/0019976 A1 disclose a method for testing a value document having a luminescence feature involves guiding the value document past a test sensor in a transport direction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877